324 S.W.3d 495 (2010)
GATES ENTERPRISES, LLC, Plaintiff/Respondent,
v.
CASH DEPOT, LLC, Defendant/Appellant.
No. ED 94121.
Missouri Court of Appeals, Eastern District, Southern Division.
November 9, 2010.
John P. Lichtenegger, Jackson, MO, for appellant.
Richard Whiffen, Sikeston, MO, for respondent.
Before ROY L. RICHTER, C.J., KURT S. ODENWALD, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Defendant, Cash Depot, appeals from the judgment in favor of plaintiff, Gates Enterprises, in its action for unpaid rent. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. We affirm the judgment in accordance with Rule 84.16(b).